PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/617,996
Filing Date: 8 Jun 2017
Appellant(s): Bondareva et al.



__________________
Gregory T. Helding (Reg. No. 76,251)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 27, 2021 
 appealing from the Office Action mailed March 26, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated March 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 2-11 and 13-22 are rejected under 35 USC § 103

(2) Response to Argument

Appellant’s arguments filed August 27, 2021 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed August 27, 2021.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 8-9 of the Brief Appellant submits that the Examiner has failed to establish a prima facie case of obviousness for the following reasons. First, the Examiner is incorrect that Oliver teaches generating a plurality of different partition maps and generating a chart including plurality of symbols each symbolizing a different partition map. Oliver discloses generating a single map that includes a plurality of equal, square partitions. Oliver is silent regarding generating multiple maps of the same geographic area with different partitions. Second, the Examiner improperly combines the system of Oliver with the system of D’ Amico. When one reviews the cited prior art as a whole, it is unclear why one would modify Oliver with the teachings of D’Amico. In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating a plurality of different partition maps) are broadly recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Oliver discloses a plurality of generated partitioned maps in Oliver Figure 3.  Each region is a partitioned map under the broadest reasonable interpretation.  Examiner notes that the Appellant has not invoked lexicography regarding the term partitioned map and Oliver Par. 26 disclose multiple regions 320– (portioned maps) 
At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale). The geographic point is associated to the region that contains it. This region may be determined by rounding the latitude-longitude coordinates of the point to those of the closest center of a predefined region. Accordingly, geographic points 330 (FIG. 3) are grouped together by association to one region 320, and geographic points 332 are grouped together by association to a separate region 320.

Oliver continues to disclose the plurality of partitioned maps in Figure 6 and discloses plurality of maps in Par. 47-

The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information and may present any number of results in any form (e.g., bar graphs, line graphs, maps, tables, etc.).

Further, Examiner asserts when performing the § 103 analysis, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is “analogous prior art” for the purpose of analyzing the obviousness of the subject matter at issue. “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.” Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
 Both Oliver et al. and D’Amico et al. are properly relied on by the examiner as analogous art because both references are in the same field of endeavor as the claimed invention and are reasonably pertinent to the problem to be solved. Per Appellant’s specification at paragraph [0001] states workers are assigned to a particular geographical service area within which they respond to service calls. Service calls could relate to services provided by police, fire, sanitation, and other public and private service agencies relating to status monitoring (i.e. Oliver et al. discloses managers in law enforcement organizations use computer statistics systems to monitor activity in areas under their jurisdiction over an interval of time (See at least Oliver et al., [para. 0004]). Therefore Oliver et al. is analogous art and properly referenced by the Examiner. D’Amico et al. discloses the police districting problems for patrol officer workloads and response times to calls for service (CFS). (See at least D’Amico, [Introduction]). Therefore D’Amico et al. is analogous art, properly referenced by the Examiner, and properly combined with Oliver et al. rendering the appealed claims obvious.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 9 of the Brief Appellant argues Oliver and D’ Amico do not teach or suggest generating a plurality of partition maps and generating a chart including plurality of symbols each symbolizing a different partition map. In response, to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Oliver discloses generated partitioned map in Oliver Par. 26– 
At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale). The geographic point is associated to the region that contains it. This region may be determined by rounding the latitude-longitude coordinates of the point to those of the closest center of a predefined region. Accordingly, geographic points 330 (FIG. 3) are grouped together by association to one region 320, and geographic points 332 are grouped together by association to a separate region 320.


Oliver combined with D’Amico disclose “generating a chart including plurality of

symbols each symbolizing a different partition map” in D’Amico Figure 7- 
                    
    PNG
    media_image2.png
    555
    434
    media_image2.png
    Greyscale

D’Amico pg679-680 discloses

Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts.  This is due in part to the fact that current District B (West/Downtown Buffalo) has the highest CFS rates, followed by current District C (East Buffalo). In contrast, currently both Districts D and E (North Buffalo) have smaller CFS rates. In these districts, some time blocks have very low workloads even though only one patrol car is assigned to them. The partition suggested by our algorithm allows Districts A (South Buffalo), D, and E to share the workload of Districts B and C. Even though the resulting configuration does not look as geographically compact as the current BPD command configuration, it does improve the workload disparity. These improvements in workload disparity can also be seen in terms of the workload distribution, when compared to the current situation depicted in Fig. 4. When the patrol cars are optimally allocated to the BPD’s current districts (Fig. 8(a)), the high tail of the workload distribution from Fig. 4 is eliminated, and the low tail is reduced significantly. However, some time blocks still have a workload as low as 12%. These low workloads result from the fact that one of the districts has a relatively small CFS rate, yet must be patrolled by a minimum number of cars in order to meet the imposed response time constraint.


Regarding the 35 U.S.C. § 103 rejection, on Pg. 10 of the Brief Appellant argues Oliver fails to teach the claimed generating a plurality of partition maps of the
geographical area. Oliver teaches a single map including a plurality of partitions. Oliver is silent regarding generating more than one map. Furthermore, the partitions
themselves are not defined on any sort of incident information. Rather, Oliver explicitly discloses that the partitions are predetermined. Examiner cites to MPEP 2144.04, which recites, in part, that the duplication of parts has no patentable significance unless a new and unexpected result is produced. Appellant, however, is not claiming duplicate partition maps. Independent claim 21 explicitly recites that each of the partition maps are generated with different partition.  In response, Oliver discloses plurality of partition maps in (Oliver Par.26; Par. 47). Again Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the partitions defined on incident information that is not predetermined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appellant’s claims broadly based on “based on map information corresponding to the geographical area and incident information corresponding to the geographical area”. 
Oliver teaches incident and geographical information and the partitioned maps are based in Par. 17-“A data source 110 includes information associated with one or more geographic locations. For example, a data source may include documents of various types (e.g., incident reports, traffic citations, arrest reports, etc.)” and Par. 23-“ Initially, items of information associated with corresponding geographic locations are read from data source 110, pre-processed, and used to build index 124. For example, in the case of a computer statistics system for law enforcement organizations, items of information residing in data source 110 may include traffic citations, incident reports, arrest reports, and the like, where each item is associated with a geographic location”.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 11 of the Brief Appellant argues neither Oliver nor D’Amico teach displaying partition maps as symbols on a chart. In response, to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Oliver combined with D’Amico disclose “generating a chart including plurality of

symbols each symbolizing a different partition map” in D’Amico Figure 7- 
                    
    PNG
    media_image2.png
    555
    434
    media_image2.png
    Greyscale

D’Amico pg679-680 discloses

Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts.  This is due in part to the fact that current District B (West/Downtown Buffalo) has the highest CFS rates, followed by current District C (East Buffalo). In contrast, currently both Districts D and E (North Buffalo) have smaller CFS rates. In these districts, some time blocks have very low workloads even though only one patrol car is assigned to them. The partition suggested by our algorithm allows Districts A (South Buffalo), D, and E to share the workload of Districts B and C. Even though the resulting configuration does not look as geographically compact as the current BPD command configuration, it does improve the workload disparity. These improvements in workload disparity can also be seen in terms of the workload distribution, when compared to the current situation depicted in Fig. 4. When the patrol cars are optimally allocated to the BPD’s current districts (Fig. 8(a)), the high tail of the workload distribution from Fig. 4 is eliminated, and the low tail is reduced significantly. However, some time blocks still have a workload as low as 12%. These low workloads result from the fact that one of the districts has a relatively small CFS rate, yet must be patrolled by a minimum number of cars in order to meet the imposed response time constraint.

Regarding the 35 U.S.C. § 103 rejection, on Pg. 13 of the Brief Appellant argues the combination of Oliver and D’ Amico is improper because there is no motivation to modify Oliver in view of D’ Amico. In response, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSA, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval). Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s non-obviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S. C 101 or pre-AlA U.S.C. 103(a). “To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references.” Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). Appellant’s specification at paragraph [0023] defines uses such as: “The system 100 of FIG. 1 generates and displays different partition maps corresponding to a given geographical area (for example, a particular city, district, county or other jurisdictional boundary) for a specific public service agency. The public service agency may include, for example, a police department, a fire department, an emergency medical services department, and the like.  Both Oliver and D’Amico are directed to police or law enforcement monitoring within a jurisdiction.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 14 of the Brief Appellant argues piecing together the prior art without consideration of the problem faced by the inventor evidences the examiner’s use of hindsight.   In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/CHESIREE WALTON/
Examiner, Art Unit 3624




Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
/Jerry O’Connor   GJOC/Supervisory Patent Examiner,Group Art Unit 3624



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.